
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3874
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Safe Drinking Water Act to
		  reduce lead in drinking water.
	
	
		1.Short titleThis Act may be cited as the
			 Reduction of Lead in Drinking Water
			 Act.
		2.Reducing lead in drinking water
			(a)In generalSection 1417 of the Safe Drinking Water Act
			 (42 U.S.C.
			 300g–6) is amended—
				(1)by adding at the end of subsection (a) the
			 following:
					
						(4)ExemptionsThe prohibitions in paragraphs (1) and (3)
				shall not apply to—
							(A)pipes, pipe fittings, plumbing fittings, or
				fixtures, including backflow preventers, that are used exclusively for
				nonpotable services such as manufacturing, industrial processing, irrigation,
				outdoor watering, or any other uses where the water is not anticipated to be
				used for human consumption; or
							(B)toilets, bidets, urinals, fill valves,
				flushometer valves, tub fillers, shower valves, service saddles, or water
				distribution main gate valves that are 2 inches in diameter or
				larger.
							;
				and
				(2)by amending subsection (d) to read as
			 follows:
					
						(d)Definition of lead free
							(1)In generalFor the purposes of this section, the term
				lead free means—
								(A)not containing more than 0.2 percent lead
				when used with respect to solder and flux; and
								(B)not more than a weighted average of 0.25
				percent lead when used with respect to the wetted surfaces of pipes, pipe
				fittings, plumbing fittings, and fixtures.
								(2)CalculationThe weighted average lead content of a
				pipe, pipe fitting, plumbing fitting, or fixture shall be calculated by using
				the following formula: For each wetted component, the percentage of lead in the
				component shall be multiplied by the ratio of the wetted surface area of that
				component to the total wetted surface area of the entire product to arrive at
				the weighted percentage of lead of the component. The weighted percentage of
				lead of each wetted component shall be added together, and the sum of these
				weighted percentages shall constitute the weighted average lead content of the
				product. The lead content of the material used to produce wetted components
				shall be used to determine compliance with paragraph (1)(B). For lead content
				of materials that are provided as a range, the maximum content of the range
				shall be
				used.
							.
				(b)Effective
			 dateThe provisions of
			 subsections (a)(4) and (d) of section 1417 of the Safe Drinking Water Act, as
			 added by this section, apply beginning on the day that is 36 months after the
			 date of the enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
